We approve so much of the decision of the Superior Court as holds that the city of Pawtucket has no standing to insist upon the proposed alteration of the bridge in question, for the reason that inasmuch as it is not a statutory duty of the city to make its highways safe and convenient for the passage of electric cars it can have no concern to inquire whether a greater duty is imposed upon the respondent railroad company. If the whole duty of the city in regard to the bridge is imposed upon the railroad company, as is admitted, it has no reason to complain. The question which the board of aldermen attempt to raise is one which concerns the electric railroad company, or perhaps the public, not the city of Pawtucket in its corporate capacity. *Page 571 
And we may further observe that the clause quoted from the charter providing that the raising or lowering of a highway to accommodate the railroad must be made to the satisfaction of the town council has no application to this case. Where this clause does apply and the railroad company refuses to obey the order of the town council, it is the duty of the town to make the alteration itself and then to recover the expense by action at law against the railroad company.
The appeal is dismissed, the judgment affirmed, and the petition remanded to the Superior Court for further proceedings.
DECISION.